Case 2:19-cr-00219-EEF-JCW Document 55 Filed 11/12/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA

                                                   ***

    UNITED STATES OF AMERICA,                       )
                                                    )
                     Plaintiff,                     )
                                                    )
                         vs                         )
                                                    )
                                                    )
            DASHONTAE YOUNG,                                2:19-CR-00219-5-EEF
                                                    )
                                                    )
                    Defendant.                              ORDER APPOINTING COUNSEL
                                                    )




                 The individual named below, having testified under oath or having otherwise

  satisfied this Court that he (1) is financially unable to employ counsel and (2) does not wish

  to waive counsel, and, because the interests of justice so require, the Court finds that the

  Defendant is indigent, therefore;

                 IT IS ORDERED that ANNA L FRIEDBERG, ESQ. is hereby appointed

  to represent Defendant, DASHONTAE YOUNG.

                                         12th day ofNovember
           New Orleans, Louisiana, this ______       _________,20___.
                                                               2019




                                              _______________________________________

                                                              JOSEPH C WILKINSON JR
                                                        UNITED STATES MAGISTRATE JUDGE
